                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


SFR SERVICES L.L.C.,

             Plaintiff,

v.                                                    Case No. 2:21-cv-82-SPC-NPM

NATIONAL SPECIALTY INSURANCE
COMPANY,

             Defendant.


                     REPORT AND RECOMMENDATION

      This matter is before the Court on review of the case file. On April 22, 2021,

the Court held a Preliminary Pretrial Conference during which the Court required

Plaintiff to file an interested person disclosure within two weeks. (Doc. 13). And as

provided in the Civil Action Order (Doc. 5), this disclosure was to be filed

immediately upon a party’s first appearance. Plaintiff failed to comply with these

two orders. On May 10, 2021, the Court ordered Plaintiff to either show cause why

this action should not be dismissed for lack of prosecution or file its interested person

disclosure by May 17, 2021. (Doc. 15). Plaintiff again failed to comply with the

Court’s orders. Accordingly, the Court recommends this case be dismissed for lack

of prosecution due to Plaintiff’s failure to respond to the most recent show cause

order. See M.D. Fla. R. 3.10; Chinweze v. Bank of Am., N.A., 782 F. App’x 972, 977
(11th Cir. 2019) (finding district court did not abuse its discretion in dismissing case

without prejudice when plaintiff “failed to diligently prosecute his claims … and

then failed to timely respond to an order to show cause why his claims should not be

dismissed for failure to prosecute”).

      Reported in Fort Myers, Florida on May 19, 2021.




                              NOTICE TO PARTIES

      A party has fourteen days from this date to file written objections to the Report
and Recommendation’s factual findings and legal conclusions. A party’s failure to
file written objections waives that party’s right to challenge on appeal any
unobjected-to factual finding or legal conclusion the district judge adopts from the
Report and Recommendation. See 11th Cir. R. 3-1. To expedite resolution, parties
may file a joint notice waiving the 14-day objection period.




                                           2
